~ Case 20-10343-LSS Doc 3329 Filed 05/07/21 Page 1 of 3

  
 
 
  

FILED. ow

MHOAY-7 iNet Weippe
TO tom -TAis tray Conem
OF HAWARE Mee . tO - yes

s, my abee shld m- 17% deco
i Apprey imadey 178 years My family [ile
Urs rel Arma ithe oo
Starks. sera Sor} famky tet inetered
Mca a febe Sence. St ote Com oe
“She head Scout maser This ahse Skeled  _
Lent Hen meved Ong __-
(ER he. -

ne. MN whe Shane and wane
disgreee by ie Lnragnable nhs

Abeee and dome has reined my Lres ae
marrig c My over greteadivnees Of my sons.
ind . Try . $e] grandsons, Vs telvedhis.
| Oapervent® Qeain: TVhreus hs bu K+ 15 _ |
jouer wel ming thaak apd Qsr- my news curfe 1S |
Caring + gosctivt and hae sen meshes) Some __
MO yous, Himes Seis an Celvenly - Under siaedine —
_iserean ZL would nok Glow my ens.ar grardesons
He spin he bey scaoets Never huley ek
a Aiving them _d_< tae _wiy Conwl ves — _

    

 

  

 

t

peR Os ererebeeTecCecssenr

!

1

©

|

1

! \

 

 
 

 

 

 

 

 

Case 20-10343-LSS Doc 3329 Filed 05/07/21 Page2of3

 

“9:
s. '
: ®,
‘ ‘ . .*
- 4
i , ' . ‘
¢ .
» ae ¢
e-
* ‘
a '
1
on .
. _ ro. "1 @ ve
- *
8 ha .
ee

 
 

EFLaty Eaneg fet Get AYN etG tegen ptt cecg gat tf lg gaadetta gat fec ESbe0o-—tomet
Tey lone ay Vig avd 1-4
o VS
+;

aso) Japdnayes} yo
MAS BAUS Jaq[eS wy 22s0L

VSN / aA

   

Case 20-10343-LSS Doc 3329 Filed 05/07/21 Page3of3

1 9Wd TZ0z AVA b
090 1D GuOsLuvH: . | “e,

PNRM eee

 

 

 

 
